Citation Nr: 0534728	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-29 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, claimed as residuals of frostbite and jungle rot.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which denied the veteran's claims for 
service connection for frostbite and jungle rot in both feet.

In April 2005, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  
Having conducted the requested additional development, the 
AOJ has returned the case to the Board for appellate 
disposition.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  There is no competent evidence of a link between a 
current foot disorder, claimed as residuals of frostbite and 
jungle rot, and a disease or injury in service.


CONCLUSION OF LAW

A bilateral foot disorder claimed as residuals of frostbite 
and jungle rot.
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi (Pelegrini II),18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.

In this case, VA provided the specific notice described in 
the above paragraph in letters issued in August 2002 and 
April 2005.  The Board's remand also provided information as 
to the evidence needed to substantiate the claim.  Thus, the 
veteran has received adequate VCAA notice.  Short Bear v. 
Nicholson; No. 03-2145 (U.S. Vet. App. Aug. 31, 2005); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the AOJ.  Pelegrini II, 18 Vet. App. at 115.  In this case, 
some VCAA notice was provided after the initial denial.  
Delayed notice is, however, generally not prejudicial to a 
claimant, and the veteran has made no allegation of prejudice 
from the delayed notice.  Mayfield v. Nicholson.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified records and has 
attempted, albeit unsuccessfully due to the veteran's failure 
to respond and provide the necessary information and written 
authorization to release records, to secure additional 
records reportedly reflecting medical treatment by a private 
physician.  

VA has not examined the veteran because it is unnecessary to 
do so in order to dispose of this appeal equitably:  As will 
be thoroughly explained later in this decision, there is 
simply no evidence substantiating the veteran's allegation of 
having suffered from frostbite and jungle rot while on active 
duty, or of his currently having any chronic residuals of 
such, and VA's efforts notwithstanding, he has not 
identified, nor provided copies of, any competent evidence 
that would demonstrate that that is the case.  Thus, it is 
not necessary that VA examine the veteran to make a fair 
decision on this case.  38 C.F.R. § 3.159(c)(4).

In developing this case, VA attempted to secure the veteran's 
service medical records, but was only able to obtain a single 
record reflecting an August 1944 hospital admission after an 
automobile accident.  The National Personnel Records Center 
(NPRC) explained, in a form issued in September 2002, that 
the veteran's service medical records were not being 
furnished because they were not available due to being "fire 
related," that is, presumed to have been destroyed in a fire 
that occurred at the NPRC in St. Louis, Missouri, in 1973.  
The NPRC also stated in that document that the information 
requested could not be reconstructed.

VA informed the veteran of the unavailability of his service 
medical records, by letter dated in November 2002, in which 
he was asked to assist VA in attempting to secure the 
records, and was informed of alternative sources of evidence 
which might be used to establish service connection.  VA told 
the veteran that his cooperation "in helping us locate your 
service medical records or alternate sources of evidence" 
would be appreciated.  The veteran did not respond to this 
communication.

The Court has held that, when a veteran's service records are 
unavailable, VA has a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran.  See Gregory v. Brown, 8 Vet. App. 563, 
570 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Court has further held that VA must make "a reasonably 
exhaustive search" for relevant treatment records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (where denial of a 
veteran's claim rests, in part, on the government's inability 
to produce records that were once in its custody, an 
explanation of the reasonableness of the search conducted and 
why further efforts are not justified is required); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998), citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, and to explain its 
decision when the veteran's medical records have been 
destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).

The legal standard for proving a claim for service connection 
is not lowered in cases where the service medical records are 
unavailable.  It merely increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Cromer v. Nicholson, 19 
Vet. App. 215 (2005);  Russo v. Brown, 9 Vet. App. 46 (1996).   

Thus, VA has made all necessary efforts to complete the 
record and there is no suggestion on the current record that 
there remains evidence that is pertinent to the matter on 
appeal that has yet to be secured.

VA has complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is ready to be considered on the merits.

II.  Applicable legal criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination as to whether the above requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

III.  Factual background and legal analysis

The veteran contends that his feet got frostbitten in 
February 1943 after two hours of guard duty in Atlantic City, 
New Jersey, and that this was treated with hot compresses and 
bed rest for 10 days until the swelling of the feet went 
down.  He also contends that he got jungle rot in his feet, 
with swelling and water blisters, while stationed in Guam, 
Mariana islands in 1944 or 1945.  He states that the jungle 
rot was treated for 12 days, until the swelling went down and 
the blisters dried up.

In support of his appeal, the veteran submitted photocopies 
of several prescriptions issued by a private physician, all 
dated in the year 2002, with handwritten notes by the veteran 
restating his contentions of having been treated for 
frostbite and jungle rot in the mid 1940's.

The only service medical record reflects an August 1944 
admission after an automobile accident.  This record only 
indicates that the admitting medical facility was located in 
Kansas, that the veteran was a passenger in an automobile at 
the time of the accident, and that he suffered "[w]ound(s), 
lacerated with no nerve or artery involvement," and a 
"[c]oncussion (sudden blow of object)."

Regardless of the absent service medical records, the veteran 
is competent to report the cold injury in service.  There is 
no evidence against his reported history.

There is, also evidence of current foot disorder in the form 
of outpatient treatment record reporting peripheral 
neuropathy.

There is not, however, any competent evidence of a nexus 
between current disorders of the feet and the cold exposure 
or other injury in service.  The veteran has asserted such a 
relationship.  While he is certainly competent to report 
inservice symptoms, he has not claimed, nor shown, that he is 
a medical professional who has the requisite training and 
knowledge to offer an opinion as to medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (medical diagnosis and causation involve questions 
that are beyond the range of common experience and knowledge 
and require the special knowledge and experience of a trained 
medical professional).  The Board is, therefore, precluded 
from assigning any probative value to the veteran's opinions 
regarding current diagnosis and etiology of the claimed 
conditions.

In view of the absence of competent evidence of a link 
between current disability and a disease or injury in 
service, the weight of the evidence is against the claim for 
service connection.

Because the preponderance of the evidence is clearly against 
the veteran's service connection claim, the benefit of the 
doubt doctrine is not for application in this case.  
38 U.S.C.A. § 5107(b).  The claim, as such, must be denied.



ORDER

Service connection for a bilateral foot disorder, claimed as 
residuals of frostbite and jungle rot, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


